DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,10, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Landers (US 20190096198 A1) in view of Chen (US 20190371134 A1).

Regarding claim 1, Landers teaches system for object identification, comprising: 
a measurement volume cooperatively defined by a support component, a bottom component, and a head component, wherein the support component supports the head component above the bottom component, wherein the measurement volume comprises a first side defined by the support component and three substantially open sides (Fig. 3); 
the head component that encloses a top of the measurement volume ([0022] FIG. 3 illustrates an exemplary POS terminal 300, according to one embodiment of the present disclosure. POS terminal 300 is generally similar in structure and function to POS terminal 205.), wherein the head component comprises: 
(POS terminal 300 includes a camera 320 oriented for identifying store items in a shopping basket 343. [0022]); 
a back optical sensor that is positioned proximal a back edge of the head component, wherein a field of view of the back optical sensor encompasses a front edge of the measurement volume (Fig. 3 The POS system may identify the items 362, 364 based on one or more images of the items captured by the cameras 317, 320. [0025]); 
a processing system configured to automatically recognize at least one food object using an image from at least one of the optical sensors (The POS system may utilize a camera to identify all of the items in a basket or bag simultaneously).

Landers does not teaches the following limitations, however, in an analogous art, Chen teaches a left optical sensor that is positioned proximal a left side of the measurement volume, wherein a field of view of the left optical sensor encompasses a right edge of the measurement volume ([0044] In another exemplary example, as shown by FIG. 2, the self-checkout system 100 may include at least one processor 216, a plurality of image capturing devices 212, 214 and 222.); and 
a right optical sensor that is positioned proximal a right side of the measurement volume, wherein a field of view of the right optical sensor is encompasses a left edge of the measurement volume ([0044] In another exemplary example, as shown by FIG. 2, the self-checkout system 100 may include at least one processor 216, a plurality of image capturing devices 212, 214 and 222,);
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Chen and apply them to Landers. (Chen: [0044]).

Regarding claim 2, Landers in view of Chen teaches the system of Claim 1,  Chen teaches wherein the front, back, left, and right optical sensors comprise camera pairs (Fig. 2 ). The same motivation used to combine Landers in view of Chen in claim 1 is applicable.

Regarding claim 3, Landers in view of Chen teaches the system of Claim 1, Landers teaches a first and second top optical sensor mounted to a central region of the head component, wherein a first and second field of view of the first and second top optical sensors are directed downward, respectively (Fig. 3).

Regarding claim 4, Landers in view of Chen teaches the system of Claim 3, Landers teaches wherein the first top optical sensor comprises a color camera (The POS system may determine that item 364 is a bag of chips based on a bar-code in the image, and item 362 is an apple, based on its color in the image and its weight, which is determined by the scale in support member 314. [0025]).


Regarding claim 10, Landers in view of Chen teaches the system of Claim 1. Chen teaches wherein images from at least one optical sensor are used by the processing system to track a movement in the measurement volume (the handheld objects are the products may be identified by using a palm tracking and handheld product detection to exclude personal belongs such as the leather bag, cell phone and the like [0052].). The same motivation used to combine Landers in view of Chen in claim 1 is applicable.

Landers in view of Chen teaches the system of Claim 1. Chen teaches wherein a lateral extent of the head component is coextensive with a lateral extent of the bottom component (Fig. 2). The same motivation used to combine Landers in view of Chen in claim 1 is applicable.

Regarding claim 14, Landers in view of Chen teaches the system of Claim 1. Landers teaches wherein the system further comprises a weight sensor (The support member 314 may also include a scale for determining the weight of the basket 343. The weight of the basket may be used in identifying items within the basket 343 [0024].).

Regarding claim 15, Landers in view of Chen teaches the system of Claim 14. Landers teaches wherein the weight sensor is mounted to the bottom component (The support member 314 may also include a scale for determining the weight of the basket 343. The weight of the basket may be used in identifying items within the basket 343 [0024].).

Regarding claim 16, Landers in view of Chen teaches the system of Claim 1. Landers teaches wherein the processing system is communicatively connected to a POS terminal, wherein the processing system is automatically configured to generate a transaction based on the recognized food object (the POS system may use information regarding the identified customer in adding loyalty, payment, and receipt information to the transaction. [0014]).

Claim 5-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Landers in view of Chen further in view of Gao (US 20140034731 A1).

Regarding claim 5, Landers in view of Chen teaches the system of Claim 1. Landers in view of Chen  does not teach the following limitations, however, Gao teaches wherein the (contemporaneously tracking the item using three-dimensional (3-D) machine vision techniques [0006].). 
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Gao and apply them to Landers in view of Chen. One would be motivated as such as to improve the accuracy of coordinate conversion results and therefore facilitate accurate association of optical codes to items transported through the read zone (Gao: [0050])


Regarding claim 6, Landers in view of Chen teaches the system of Claim 1. Landers in view of Chen  does not teach the following limitations, however, Gao teaches wherein the bottom component is static relative to the head component and comprises a calibration pattern ([0052] The calibration patterns 202 and 204 and template 210 are superimposed on surfaces so that regions of the targets have spaced-apart optical codes that are visible to various imaging systems' fields of view 90 (FIG. 1) [0052].). The same motivation used to combine Landers in view of Chen and Gao in claim 5 is applicable.

Regarding claim 7, Landers in view of Chen in view of chen teaches the system of Claim 6. Gao teaches wherein the calibration pattern is embedded into the bottom component ([0052] The calibration patterns 202 and 204 and template 210 are superimposed on surfaces so that regions of the targets have spaced-apart optical codes that are visible to various imaging systems' fields of view 90 (FIG. 1) [0052]. Fig. 3). The same motivation used to combine Landers in view of Chen and Gao in claim 5 is applicable.

Regarding claim 8, Landers in view of Chen teaches the system of Claim 6. Gao teaches wherein the calibration pattern is visible in the image ([0052] The calibration patterns 202 and 204 and template 210 are superimposed on surfaces so that regions of the targets have spaced-apart optical codes that are visible to various imaging systems' fields of view 90 (FIG. 1) [0052]. Fig. 3). The same motivation used to combine Landers in view of Chen and Gao in claim 5 is applicable.

Regarding claim 9, Landers in view of Chen teaches the system of Claim 6. Gao teaches wherein the processing system is configured to periodically recalibrate the optical sensors based on an appearance of the calibration pattern in images captured by the optical sensors (Fig. 21B-C show recalibration ). The same motivation used to combine Landers in view of Chen and Gao in claim 5 is applicable.

Regarding claim 11, Landers in view of Chen teaches the system of Claim 10. Landers in view of Chen  does not teach the following limitations, however, Gao teaches wherein the support component comprises an optical sensor, wherein the optical sensor of the support component is configured to capture the images for tracking the movement in the measurement volume (the first and second modes comprise illumination control settings for an infrared-illumination source of the automated data reading system, and the optical codes comprise infrared-reflective print on the housing [0102].). The same motivation used to combine Landers in view of Chen and Gao in claim 5 is applicable.

Regarding claim 12, Landers in view of Chen teaches the system of Claim 1. Landers in view of Chen  does not teach the following limitations, however, Gao teaches a light component mounted to the head component, positioned between the front, back, left and right optical sensors, and wherein the light component is configured to illuminate the measurement volume with diffused light ([0060] Imaging systems may include light-directing optics to split a single field of view of a camera or an imager into two or more views.). The same motivation used to combine Landers in view of Chen and Gao in claim 5 is applicable.

Regarding claims 17-20, the checkout kiosk of claims 17-20 are rejected under the same arts and evidence used to reject the system of claims 1-16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486